Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0872. TYRON A. STAFFORD v. THE STATE.

        In 2007, Tyron Stafford pled guilty to rape and aggravated sodomy, and the
trial court imposed a total sentence of life in prison. The current record contains no
indication that Stafford filed a direct appeal from his judgment of conviction. In
September 2016, Stafford filed an “omnibus” motion, in which he sought relief from
his conviction and sentence on numerous grounds, as well as an out-of-time appeal.
The following April, he filed a motion to recuse the trial judge. In a single order
entered on May 30, 2017, the trial court dismissed the omnibus motion and denied the
motion to recuse. On July 24, 2017, Stafford filed a notice of appeal directed to the
Supreme Court, which transferred the matter to this Court. We lack jurisdiction.
        A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Stafford’s notice of appeal was
untimely filed 55 days after entry of the order sought to be appealed. Consequently,
we lack jurisdiction over Stafford’s appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.